Citation Nr: 0417777	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran served on active military duty from November 1973 
to February 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board Remanded the matter in June 2003 for the 
purpose of engaging in additional evidentiary development.  
The matter has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2001, the veteran submitted a VA Form 9 (Appeal to 
Board of Veterans' Appeals) wherein he requested, by virtue 
of completing that form, that he be scheduled for a personal 
hearing before a Member of the Board at the local RO (a 
Travel Board hearing).  The veteran failed to appear for the 
hearing scheduled for February 13, 2002.  However, notice of 
the hearing was mailed to the veteran's address of record on 
January 17, 2002, which is less than one month prior to the 
scheduled hearing date.  38 C.F.R. § 19.76 expressly provides 
that at least 30 days notice shall be provided to a claimant 
prior to the scheduled hearing.  

The Board also notes that the veteran, through his 
representative, contacted the RO one day following his 
scheduled hearing and asked that his hearing be rescheduled.  
He indicated that his failure to report for his scheduled 
hearing was due to him not having transportation that day, 
and by inference, the short notice may have been a factor.  

Considering the failure to provide notice of the hearing in 
accordance with 38 C.F.R. § 19.76 (a violation of the 
veteran's due process rights), a remand of the case is 
necessary.  Accordingly, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a hearing before a Veterans Law Judge 
at the RO.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.   The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


